

115 HR 3770 IH: Community Health Investment, Modernization, and Excellence Act of 2017
U.S. House of Representatives
2017-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3770IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2017Ms. Stefanik (for herself, Mr. Young of Iowa, Mr. Courtney, and Mr. O'Halleran) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to reauthorize and extend funding for community health
			 centers.
	
 1.Short titleThis Act may be cited as the Community Health Investment, Modernization, and Excellence Act of 2017. 2.Extension of funding for community health centersParagraph (1) of section 10503(b) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)) is amended—
 (1)in subparagraph (D), by striking and at the end; (2)in subparagraph (E), by striking $3,600,000,000 for each of fiscal years 2015 through 2017; and and inserting $3,600,000,000 for each of fiscal years 2015 through 2018;; and
 (3)by adding at the end the following:  (F)for fiscal year 2019, $3,800,000,000;
 (G)for fiscal year 2020, $4,000,000,000; (H)for fiscal year 2021, $4,200,000,000; and
 (I)for fiscal year 2022, $4,400,000,000.. 